219 Ga. 254 (1963)
132 S.E.2d 710
PEARSON et al.
v.
COUNTY OF TIFT et al.
22112.
Supreme Court of Georgia.
Submitted July 9, 1963.
Decided September 5, 1963.
Frank Sutton, for plaintiffs in error.
Maxwell A. Hines, contra.
Seymour S. Owens, for party at interest not party to record.
DUCKWORTH, Chief Justice.
1. Since, under Mayor &c. of Savannah v. Collins, 211 Ga. 191 (84 SE2d 454), the county could either condemn property or use property it owns for governmental purposes, even though such use violates a zoning ordinance of a municipality in said county, we do not stop to pass upon the validity of the zoning ordinance or the zoning map which was not attached thereto, since, if they are valid, they would not constitute a valid reason for enjoining the county from using its property for governmental purposes.
2. The county commissioners had authority under Ga. L. 1917, p. 396, creating the commission, to engage in the erection and maintenance of public buildings. Thus the allegations of the petition, as amended, that the construction is "not for necessary governmental purposes" and the commission is without authority to acquire lands to construct thereon a building of the kind and character described (commercial) and "for the purpose of building an ASC Committee office," amount to mere conclusions of the pleader or are so vague and indefinite as to fail to show for what purpose the construction is being done. This court can not take judicial notice of what "ASC Committee office" means, and, it not being alleged otherwise, the commissioners will be deemed to have acted within the scope of their authority.
3. The court did not err in disallowing the amendment, and in sustaining the demurrer and in dismissing the petition.
Judgment affirmed. All the Justices concur.